Exhibit 10.78

 

SECOND LOAN AMENDMENT AND EXTENSION AGREEMENT

 

This Second Loan Amendment and Extension Agreement (this “Agreement”), dated as
of November 14, 2014, is entered into by and among Location Based Technologies,
Inc., a Nevada corporation (“Borrower”) and Daniel E. Horner (“Lender”).

 

RECITALS:

 

WHEREAS, the Lender has loaned Twenty-Five Thousand Dollars ($25,000) to
Borrower, under in accordance with a mutually executed promissory note dated
April 10, 2013; and

 

WHEREAS, Borrower and Lender wish enter into to a second amendment to the
above-referenced Promissory Note to include additional terms regarding
extension; and

 

WHEREAS, the Borrower and Lender agree to amend the terms of the
above-referenced Promissory Note Agreement in accordance with the provisions
hereof.

 

NOW THEREFORE, in consideration of the foregoing promises and the mutual
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

AGREEMENT:

 

FOR VALUE RECEIVED, the undersigned, the Borrower hereby unconditionally
promises to pay to the Lender, his endorsees, successors and assigns (the
“Lender”), in lawful money of the United States at such other address as the
Lender may from time to time designate, the sum of Twenty-Five Thousand Dollars
($25,000). Should any conflict between the original Note and this Agreement
arise, this Agreement shall govern.

 

 

1.

Terms of Repayment and Prepayment. Principal of and interest on this Note shall
be due and payable in full on August 28, 2015 (the "Maturity Date"). In
additional Borrower reserves the right to prepay this Note (in full or in part)
at any time.

 

 

2.

Interest Rate. This Note shall accrue interest on the principal at a rate of Ten
Percent (10%) per annum (the “Interest Rate”). All payments hereunder are to be
applied first to the payment of accrued interest, and the remaining balance to
the payment of principal.

 

 

3.

Conversion. At any time and from time to time this Note shall be convertible, in
whole or in part, into shares of the Company’s Common Stock (“Conversion
Shares”) at the option of the Lender. The Lender shall effect conversions by
delivering written notice to the Company specifying therein the principal amount
of this Note to be converted. The number of Conversion Shares issuable upon a
conversion hereunder shall be determined by the quotient obtained by dividing
(x) the outstanding principal amount of this Note to be converted plus any
accrued but unpaid interest thereon, by (y) the Conversion Price, where the
“Conversion Price” shall equal $0.15. The Conversion Price shall be
appropriately and equitably adjusted following any stock splits, stock
dividends, spin-offs, distributions and similar events. The Conversion Shares
shall be duly and validly issued, fully paid and non-assessable and, following
the applicable Rule 144 holding period, freely tradable. The Lender shall
receive the stock certificate(s) within ten (10) business days following the
date of conversion

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.

Piggyback Registration Rights. If at any time after the execution of this Note
there is not an effective registration statement covering all of the Conversion
Shares and the Company determines to prepare and file with the Commission a
registration statement relating to an offering for its own account or the
account of others under the 1933 Act of any of its equity securities, but
excluding Forms S-4 or S-8 and similar forms which do not permit such
registration, then the Borrower shall send to the Lender written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
the Lender shall so request in writing, the Borrower shall include in such
registration statement all or any part of the Conversion Shares such holder
requests to be registered, subject to customary underwriter cutbacks applicable
to all holders of registration rights and any cutbacks in accordance with
guidance provided by the Securities and Exchange Commission (including, but not
limited to, Rule 415). The obligations of the Borrower under this Section may be
waived by any holder of any of the Securities entitled to registration rights
under this Section 4. The holders whose Conversion Shares and Warrant Shares are
included or required to be included in such registration statement are granted
the same rights, benefits, liquidated or other damages and indemnification
granted to other holders of securities included in such registration statement.
All expenses incurred by the Borrower in complying with Section 4, including,
without limitation, all registration and filing fees, printing expenses (if
required), fees and disbursements of counsel and independent public accountants
for the Borrower, fees and expenses (including reasonable counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
FINRA, transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of registrable securities are called "Selling Expenses."
The Borrower will pay all Registration Expenses and Selling Expenses in
connection with the registration statement under Section 4.

 

 

5.

Events of Default. Default in the payment of the principal or unpaid accrued
interest of this Note when due and payable shall be deemed an event of default.
If any of the events of default specified in this Section 6 shall occur, Lender
may, so long as such condition persists, declare the entire principal and unpaid
accrued interest hereon immediately due and payable, by notice in writing to the
Borrower, and any other obligations of the Borrower to the Lender, shall become
due immediately, without demand or notice. Lender may exercise collateral as
payment in full for said Note by placing a written request to LBAS transfer
agent (www.Broadridge.com) for ownership change upon default.

 

 

6.

Successors and Assigns: Assignment. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto. Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein. The Lender may not assign
this Note or any of the rights or obligations referenced herein without the
prior written consent of Borrower.

 

 

7.

Governing Law. This Agreement is entered into in Orange County, California, and
shall be construed in accordance with and governed by the laws of the State of
California applicable to contracts made and to be performed in California.
Further, the parties agree that venue shall rest solely and exclusively in
Orange County, California, and any challenge or objection thereto is hereby
waived.

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.

Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given as of the date if delivered in person or by telecopy, on the
next business day, if sent by a nationally recognized overnight courier service,
and on the second business day if mailed by registered mail, return receipt
requested, postage prepaid, and if addressed to the Borrower then at its
principal place of business, or if addressed to the Lender, then the last known
address on file with the Borrower, or, as to each party, at such other address
as shall be designated by such party in a written notice to the other parties.

 

 

If to the Borrower:               Location Based Technologies, Inc.

 

1 Jenner, Suite 100

Irvine, CA 92618

Facsimile Number: (714) 200-0287

E-mail: dave@pocketfinder.com

 

 

If to Lender:                         Daniel E. Horner

 

 

 

10.

Heading; References. The headings have been inserted for convenience only and
are not to be considered when construing the provisions of this Agreement.

 

 

11.

Entire Agreement. This Agreement constitutes the entire understanding between
the parties hereto in respect of the terms of this Note by the Lender and
supersedes all negotiations, prior discussions, prior written, implied and oral
agreements, preliminary agreements and understandings with Borrower or any of
its officers, employees or agents.

 

 

12.

Full Force and Effect.  Except as otherwise expressly provided herein, the Note
shall remain in full force and effect.  Except for any waivers and modifications
contained herein, this Agreement shall not in any way waive or prejudice any of
the rights or obligations of the Lender or the Borrower under the Note, under
any law, in equity or otherwise, and such waivers and modifications shall not
constitute a waiver or modification of any other provision of the Note nor a
waiver or modification of any subsequent default or breach of any obligation of
the Borrower or of any subsequent right of the Lender.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
August 28, 2014.

 

 

 

The “Borrower”

LOCATION BASED TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

     

David M. Morse

CEO & Co-President  

 

 

   

 

 

The “Lender”

 

 

 

 

 

 

 

 

 

 

Daniel E. Horner

 

 

 

 

 